Exhibit 10.2
LEAR CORPORATION
2009 LONG-TERM STOCK INCENTIVE PLAN
FORM OF 20__ PERFORMANCE SHARE TERMS AND CONDITIONS
          1. DEFINITIONS. Any term capitalized herein, but not defined, shall
have the meaning set forth in the Lear Corporation 2009 Long-Term Stock
Incentive Plan (the “Plan”).
          2. GRANT. In accordance with the terms of the Plan, the Company hereby
grants to the Participant identified above a Performance Share Award (in the
amount set forth in Section 6 hereof) subject to the terms and conditions set
forth herein (the “Terms”).
          3. PERFORMANCE PERIOD. The Performance Period for this Award shall be
the three-year period commencing on January 1, 20___ and ending on December 31,
20__.
          4. PERFORMANCE MEASURE. The Award shall be based on two performance
measures for the Performance Period: Adjusted Return on Invested Capital
(“ROIC”) and Cumulative Pretax Income. Two-thirds (2/3) of the Award shall be
based on ROIC and the remaining one-third (1/3) shall be based on Cumulative
Pretax Income. ROIC is the Company’s adjusted return on invested capital based
on adjusted operating income for the Performance Period. Adjusted operating
income shall mean pretax income excluding interest, other expenses,
restructurings and other special items. “Cumulative Pretax Income” is the
Company’s cumulative net income for the Performance Period before a provision
for income taxes.
          The Company’s actual ROIC performance for the Performance Period will
be determined by calculating the average of the actual ROIC performance for each
of the years in the Performance Period.
          5. PERFORMANCE GOALS.

              Performance Goals     Adjusted Return on Invested   Cumulative
Pretax Income Performance At   Capital   (millions)
Maximum
  [goal]   [goal]
Target
  [goal]   [goal]
Threshold
  [goal]   [goal]

 



--------------------------------------------------------------------------------



 



          6. PERFORMANCE SHARES.
               a. The number of Performance Shares earned by a Participant
during the Performance Period shall be as follows:

              Performance Shares     Adjusted Return on Invested     Performance
At   Capital   Cumulative Pretax Income
Maximum
       
Target
       
Threshold
       

               b. In the event that the Company’s actual performance does not
meet threshold, Performance Shares shall not be earned.
               c. If the Company’s actual performance is between “threshold” and
“target,” the Performance Shares earned shall equal the Performance Shares for
threshold plus the number of Performance Shares determined under the following
formula:

         
(TAS - TS)
  x   AP - TP
 
      TAP - TP

         
 
  TAS =   The Performance Shares for target.
 
       
 
  TS =   The Performance Shares for threshold.
 
       
 
  AP =   The Company’s actual performance.
 
       
 
  TP =   The threshold performance goal.
 
       
 
  TAP =   The target performance goal.

               e. If the Company’s actual performance is between “target” and
“maximum,” the Performance Shares earned shall equal the Performance Shares for
target plus the number of Performance Shares determined under the following
formula:

         
(MS - TAS)
  x   AP - TAP
 
      MP - TAP

         
 
  MS =   The Performance Shares for maximum.
 
       
 
  TAS =   The Performance Shares for target.
 
       
 
  AP =   The Company’s actual performance.
 
       
 
  TAP =   The target performance goal.

2



--------------------------------------------------------------------------------



 



         
 
  MP =   The maximum performance goal.

               f. If the Company’s actual performance exceeds “maximum,” the
Performance Shares earned shall equal the Performance Shares for maximum.
          7. TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after
the end of the Performance Period, the Participant shall be entitled to receive
a number of shares of the Company’s common stock, par value $.01 share (“Common
Stock”), equal to his or her total number of Performance Shares determined under
Section 6. Delivery of such shares of Common Stock shall be made in the calendar
year next following the end of the Performance Period, as soon as
administratively feasible after ROIC and Cumulative Pretax Income results are
approved and certified by the Compensation Committee, but in no event later than
December 31 of that year.
          If the Company declares a cash dividend on its shares, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of cash dividend per share multiplied by the
Target number of Performance Shares credited to the Employee through the record
date. The dollar amount credited to the Participant under the preceding sentence
will be credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant. The rate of interest credited under the previous sentence will be
the prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis. The
balance in the Account will be subject to the same terms regarding levels of
payment and forfeiture as the Participant’s Performance Shares awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that any Shares associated with the Participant’s Performance Shares
are delivered (or forfeited at the time that the Employee’s Performance Shares
are forfeited). For purposes of clarity, if the Maximum performance goal is
achieved, the dividend Account will be paid at twice the amount of the Account
at Target level, and if only the Threshold goal is achieved, the dividend
Account will be paid at half the amount of the Account at Target level. The
dividend Account for levels of performance in between the foregoing levels of
performance will be paid at interpolated amounts in the proportions identified
in Section 6 hereof. If no Performance Shares are earned, no amount in the
Account will be paid.
          8. TERMINATION OF EMPLOYMENT DUE TO END OF SERVICE, DEATH, DISABILITY,
BY THE COMPANY WITHOUT CAUSE, OR BY THE PARTICIPANT FOR GOOD REASON. If a
Participant ceases to be an employee prior to the end of the Performance Period
by reason of End of Service, death, Disability, termination by the Company for
any reason other than Cause, or, for a Participant who is a party to an
employment or severance agreement with the Company, termination by the
Participant for Good Reason (as defined in the Participant’s employment or
severance agreement, as applicable), the Participant (or in the case of the
Participant’s death, the Participant’s beneficiary) shall be entitled to receive
a number of shares of Common Stock the Participant would have been entitled to
under Section 6 if he or she had remained employed until the last day of the
Performance Period multiplied by a fraction, the numerator of which shall be the
number of full calendar months during the period of January 1, 20___ through the
date the Participant’s employment terminated and the

3



--------------------------------------------------------------------------------



 



denominator of which shall be 36, the total number of months in the Performance
Period. Delivery of such shares of Common Stock shall be made in the calendar
year next following the end of the Performance Period, as soon as
administratively feasible after ROIC and Cumulative Pretax Income results are
approved and certified by the Compensation Committee, but in no event later than
December 31 of that year. For each Participant who is a party to an employment
or severance agreement with the Company, for purposes of this Section 8, the
term “Disability” shall mean “Incapacity” as defined in such Participant’s
employment or severance agreement, as applicable. “End of Service” shall mean
the date of a Participant’s retirement after attaining age 55 and completing ten
years of service.
               Any distribution made with respect to a Participant who has died
shall be paid to the beneficiary designated by the Participant pursuant to
Article 11 of the Plan to receive amounts payable under this Award. If the
Participant’s beneficiary predeceases the Participant or no beneficiary has been
properly designated, distribution of any amounts payable to the Participant
under this Award shall be made to the Participant’s surviving spouse and if
none, to the Participant’s estate.
          9. TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON. Except as provided
in Section 8, the Participant must be an employee of the Company and/or an
Affiliate continuously from the date of this Award until the last day of the
Performance Period to be entitled to receive any amounts with respect to any
Performance Shares he or she may have earned hereunder.
          10. ASSIGNMENT AND TRANSFERS. The rights and interests of the
Participant under this Award may not be assigned, encumbered or transferred
except, in the event of the death of the Participant, by will or the laws of
descent and distribution.
          11. WITHHOLDING TAX. The Company and any Affiliate shall have the
right to retain any amounts that are distributable to the Participant hereunder
to the extent necessary to satisfy the minimum required withholding taxes,
whether federal, state or local, triggered by the payment of any amounts under
this Award.
          12. NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification, or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.
          13. PLAN AND TERMS NOT A CONTRACT OF EMPLOYMENT. Neither the Plan nor
these Terms is or are a contract of employment, and no terms of employment of
the Participant shall be affected in any way by the Plan, these Terms or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor these Terms shall be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor shall it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.
          14. NOTICE. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered or

4



--------------------------------------------------------------------------------



 



express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or, if mailed, three days after the date of deposit in the
United States mail, in the case of the Company to 21557 Telegraph Road,
Southfield, Michigan, 48033, Attention: General Counsel and, in the case of the
Participant, to its address set forth on the signature page hereto or, in each
case, to such other address as may be designated in a notice given in accordance
with this Section.
          15. GOVERNING LAW. These Terms shall be construed and enforced in
accordance with, and governed by, the laws of the State of Michigan, determined
without regard to its conflict of law rules.
          16. PLAN DOCUMENT CONTROLS. The rights herein granted are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully herein. In the event that the terms
of these Terms conflict with the terms of the Plan document, the Plan document
shall control.

5